Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6, 10, 11, 14, 16-23 and 25 are pending in the instant application.

Election/Restrictions
Applicant’s election of Group I,

    PNG
    media_image1.png
    203
    615
    media_image1.png
    Greyscale

and the species of Compound 157, found on page 86 of the instant specification and in Figure 3 on page 105 (reproduced below),
2-chloro-4-(3-(4-(5-(4-(2-(2,6-dioxopiperidin-3-yl)-l,3-dioxoisoindolin-5-yl)piperazin-l-yl)pentyl)-3-fluorophenyl)-4,4-dimethyl-5-oxo-2-thioxoimidazolidin-l-yl)benzonitrile (157)

    PNG
    media_image2.png
    323
    828
    media_image2.png
    Greyscale

in the reply filed on December 8, 2020 was acknowledged in the previous Office Action.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 19-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 
December 8, 2020.


	Rejections and objections made in the previous Office Action that do not appear below have been overcome by Applicant’s filing of a substitute specification and the amendments made to the claims.  Therefore, arguments pertaining to these objections and rejections will not be addressed.  However, the following objections and rejections apply as a result of Applicant’s filings on March 22, 2021.


IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  There is underlining in claim 6 of the . 



Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 
35 U.S.C. 112(a) or the first paragraph of pre-AIA  
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/730,728, fails to provide adequate support or enablement in the manner provided by 
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The W2 variable representing the substituents, 
    PNG
    media_image3.png
    109
    134
    media_image3.png
    Greyscale
,  
    PNG
    media_image4.png
    162
    213
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    81
    118
    media_image5.png
    Greyscale
,  etc., in instant claim 3 do not find adequate support in the prior Application No. 15/730,728.  During the prosecution of prior application, Application No. 15/730,728, a new matter rejection under 35 USC 112, first paragraph, was applied against claims in the prior application for the addition of substituents to the definition of the W2 variable (pages 23-24 of the Office Action dated February 7, 2019).  Paragraph 

    PNG
    media_image6.png
    404
    596
    media_image6.png
    Greyscale
;
Paragraph [0151] on page 67, 

    PNG
    media_image7.png
    169
    590
    media_image7.png
    Greyscale
;
Paragraph [0164] on page 70, 

    PNG
    media_image8.png
    186
    599
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    394
    601
    media_image9.png
    Greyscale
,
have all been reviewed and the substituents in question in currently amended claim 3 are not disclosed in the instant specification.  Further, a number of the W2 substituents listed in instant claim 3 are not found in the disclosure of Application No. 15/730,728 or in the originally filed claims in Application No. 15/730,728.  

Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is a number of the W2 substituents listed in instant claim 3 are not found in the disclosure, or original claims, of prior applications Application No. 15/730,728.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered.  Applicant argues that the exemplary chemical structures of W2 in claim 3 are fully supported.
In response, Applicant has merely made the statement that the W2 substituents are fully supported in Application No. 15/730,728.  However, Applicant did not provide where specifically in the specification {i.e., page number(s) and paragraph number(s)} or the originally filed claims {i.e., claim ?} in Application 


Specification
The disclosure is objected to because of the following informalities: some of the chemical structures found in the substitute specification (filed March 22, 2021) are illegible.  See,
a)	the Synthetic Scheme in paragraph [0808] on page 271;
b)	the structure in paragraph [0899] on page 283;
c)	the structure in paragraph [0902] on page 284;
d)	the structure in paragraph [0904] on page 284;
e)	the structure in paragraph [0906] on page 284; and
f)	the formula (e) in paragraph [1123] on page 324.

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered.  Applicant argues that a substitute specification has been filed and therefore, the objection to the specification should be withdrawn.
In response, and as noted above, there are a few illegible structures in the substitute specification filed on March 22, 2021.  Therefore, the objection is maintained.
  

Duplicate Claims
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 
37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the 


Claim Objections
Claims 3 and 4 are objected to because of the following informalities:  in claims 3 and 4, under the definition of W2, the comma should not have been deleted after the substituent,  
    PNG
    media_image10.png
    90
    174
    media_image10.png
    Greyscale
 .



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 10, 11, 14 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.  
No support is found in the originally filed specification or the originally filed claims for the G variable representing an optionally substituted alkyl 
No support is found in the originally filed specification or the originally filed claims for the Q1, Q2, Q3 and Q4 variables representing C optionally substituted with R as added to instant currently amended claims 1 and 14.  See in the originally filed specification on page 24 (line 4) wherein the Q1, Q2, Q3 and Q4 variables represent C optionally substituted with R’.
No support is found in the originally filed specification or the originally filed claims for the R’ and R” variables representing -C(=O)A as added to instant currently amended claims 1 and 14.  See in the originally filed specification on page 24 (line 15) wherein the R’ and R” variables can represent 

No support is found in the originally filed specification or the originally filed claims for the W2 variable representing the substituent, 
    PNG
    media_image11.png
    81
    118
    media_image11.png
    Greyscale
, as added to instant currently amended claims 3 and 4.  
Applicant did not state where in the originally filed specification or originally filed claims {i.e., page number(s) and paragraph number(s)} support could be found for the amendments to each of the aforementioned claims.  Applicant should specifically point out the support in the original disclosure for any new claims or amended claims and for any amendments made to the disclosure.  See MPEP §714.02 and MPEP §2163.06(I).  Therefore, the claims lack written description as such.





The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 10, 11, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Currently amended claim 1 is indefinite because of the definition of variable n for two reasons.  Firstly, there are only a maximum of four (4) available carbons for the R variable to be attached in Chemical structures (a) and (f) under the definition of variable CLM,

    PNG
    media_image12.png
    212
    339
    media_image12.png
    Greyscale
     
    PNG
    media_image13.png
    204
    332
    media_image13.png
    Greyscale

and that is only if each of the Q1, Q2, Q3 and Q4 variables represent an unsubstituted C.  However, one of the definitions of variable n indicates that n is an integer from 1 to 10.  Secondly, there are two different definitions of variable n in currently amended claim 1 (see the 5th line from the bottom of page 3 and line 10 of page 4).  See claim 14 for same.  Claims dependent on independent claims 1 and 14 are also deemed indefinite.
In claim 3, lines 1-2 of the claim, the phrase “wherein at least one of W1” makes claim 3 unclear since there is only one occurrence of W1 variable (under the definition of the ABM variable).  See claim 4 for same.
2, the substituent, 
    PNG
    media_image10.png
    90
    174
    media_image10.png
    Greyscale
 , lacks antecedent basis from claim 1 since the W2 variable is defined as an aryl in claim 1, not an aryloxy group as shown in claim 3.  See claim 4 for same.
In claim 4, under the definition of W2, the substituent, 
    PNG
    media_image14.png
    110
    129
    media_image14.png
    Greyscale
, lacks antecedent basis from claim 1 since the W2 variable is defined as an aryl in claim 1, not an arylamine group as shown in claim 4.
In claim 4, under the definition of W2, the “and” before the substituent, 
    PNG
    media_image14.png
    110
    129
    media_image14.png
    Greyscale
, should be moved after the substituent for proper Markush language format. 
st ABM substituent listed, all of the substituents listed under the definition of variable ABM lack antecedent basis from claim 1 since the W2 variable is defined as an aryl or heteroaryl in claim 1.  See, for instance, the 2nd ABM substituent listed in claim 6, 
    PNG
    media_image15.png
    163
    315
    media_image15.png
    Greyscale
.  
	

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered.  Applicant argues that the language “wherein at least one of: W1 is selected from” is used to differentiate the two definitions in that W1, W2 or both W1 and W2 are as defined in claims 3 and 4.  
In response, Applicant’s arguments have been considered.  However, the definition for W1 and the definition for W2 in claims 3 and 4 are separated with an “and” instead of an expected “or” in following the arguments presented by Applicant.  Therefore, the rejection is maintained.
Applicant argues that, in regards to the rejection of claims 3 and 4, the W2 is substituted by RW2, which includes -OC1-3 alkyl and an amine group.
	In response, currently amended claims 3 and 4 lack antecedent basis from claim 1 due to the substituent under the definition of W2,  
    PNG
    media_image10.png
    90
    174
    media_image10.png
    Greyscale
 .  Currently amended claim 4 also lacks antecedent basis from claim 1 due to the substituent under the 2, 
    PNG
    media_image14.png
    110
    129
    media_image14.png
    Greyscale
.  The W2 variable is defined as an aryl in claim 1, not an aryloxy group as shown in claims 3 and 4 or an arylamine as shown in claim 4.  The W2 variable is not joined to the L variable through a RW2 substituent on the W2 aryl as alleged by Applicant.  The W2 aryl is joined directly to the L variable.   Therefore, Applicant’s argument is not persuasive.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form 


Claims 3, 4 and 6 are rejected under 
35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Currently amended claims 3 and 4 fail to further limit claim 1 because claim 3 is broader in scope than claim 1.  The W2 variable is defined as an aryl or heteroaryl in claim 1  and therefore, the substituents, 
    PNG
    media_image10.png
    90
    174
    media_image10.png
    Greyscale
 and 
    PNG
    media_image16.png
    135
    318
    media_image16.png
    Greyscale
 , listed in claim 3 are not within the scope of claim 1.  See claim 4 for same.
Claim 6 fails to further limit claim 1 because claim 6 is broader in scope than claim 1.  All except the 1st ABM substituent listed in claim 6 has a 
    PNG
    media_image10.png
    90
    174
    media_image10.png
    Greyscale
, at the W2 variable position.  See, for instance, the 2nd ABM substituent listed in claim 6, 
    PNG
    media_image15.png
    163
    315
    media_image15.png
    Greyscale
.  The W2 variable is defined as an aryl or heteroaryl in claim 1 and therefore, the substituents at the W2 variable position, 
    PNG
    media_image10.png
    90
    174
    media_image10.png
    Greyscale
, listed in claim 6 to define the ABM variable are not within the scope of claim 1.  

Response to Arguments
Applicant's arguments filed March 22, 2021 have been fully considered.  Applicant argues that, in regards to the rejection of claims 3 and 4, the W2 is W2, which includes -OC1-3 alkyl and an amine group.
	In response, currently amended claims 3 and 4 each fail to further limit claim 1 due to the substituent under the definition of W2,  
    PNG
    media_image10.png
    90
    174
    media_image10.png
    Greyscale
 .  Currently amended claim 4 also fails to further limit claim 1 due to the substituent under the definition of W2, 
    PNG
    media_image14.png
    110
    129
    media_image14.png
    Greyscale
.  The W2 variable is defined as an aryl in claim 1, not an aryloxy group as shown in claims 3 and 4 or an arylamine as shown in claim 4.  The W2 variable is not joined to the L variable through a RW2 substituent on the W2 aryl as alleged by Applicant.  The W2 aryl is joined directly to the L variable.   Therefore, Applicant’s argument is not persuasive.
2 is substituted by RW2, which includes -OC1-3 alkyl and an amine group.  In response, and as stated above, the W2 variable is defined as an aryl or heteroaryl in claim 1, not an aryloxy group or an heteroaryloxy as shown in some of the substituents listed in claim 6.  The W2 variable is not joined to the L variable through a RW2 substituent on the W2 aryl as alleged by Applicant.  The W2 aryl is joined directly to the L variable.  Therefore, Applicant’s argument is not persuasive.


Allowable Subject Matter
The elected species of Compound 157, found on page 86 of the originally filed specification and in Figure 3 on page 105, is allowable over the prior art of record.

Claim 25 is allowed over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information 




					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



March 31, 2021
Book XXIV, page 107